Case 1:18-cv-00289-|LG-ST Document 124 Filed 02/20/19 Page 1 of 1 Page|D #: 3958

Katten

Katten Muchin Rosen man LLF

525 W. Monroe Street
Chicago, |L 60661-3693
312.902.5200 tel
www.katten|aw.com.

PATRlCK HARR|GAN
patrick.harrigan@katten|aw.com
312.902.5584 direct
312.577.1061fax

February 19, 2019
VIA ECF

Magistrate Judge Steven L. Tiscione
United States District Court

225 Cadman Plaza East

Courtroom N504, Chambers Room N5 03
Brooklyn, NY 11201

Re: State Farm Mut. Auto. Ins. Co., et al. v. Parisien, et al.,
18-cv-00289 (ILG) (ST)_Adjournment of February 22, 2019 Hr’g

Dear Magistrate Judge Tiscione:

Plaintiffs State Farm Mutual Automobile lnsurance Company and State Farm Fire and
Casualty Company together With the DME Defendants respectfully Write to request an
adjournment of the motion hearing scheduled for February 22, 2019 until the first date after
March 6, 2019 on Which the Court is available. The requested adjournment is necessary due to
medical issues raised by counsel to the DME Defendants.

Respectfully submitted,
/s/ Pal‘rl`ck C. Harrl`gan

Patrick C. Harrigan

